DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouquet (WO2007003795).
Regarding claims 1-3, Bouquet discloses a styling attachment (1) for a hair styling device, comprising: an air diffuser (not labeled, refer to Figures 2b, 2c, 3b and 4 and the first paragraph of Page 19 in the IFW, which depict and describe the various structures in the airflow path which direct and diffuse the airstream); and a comb (51,10, 11), wherein the comb comprises: an outer row of teeth (51), wherein each tooth in the outer 

    PNG
    media_image1.png
    574
    849
    media_image1.png
    Greyscale

Regarding claim 4, Bouquet discloses the styling attachment of claim 3, wherein the inner row of teeth is pivotable inwardly by rotation of a lever (43; additionally refer to Pages 18-19 of the translation).
Regarding claim 9, .
Claims 1-3, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin (WO2017078191).
Regarding claim 1, Shin discloses a styling attachment (1) for a hair styling device, comprising: an air diffuser (not labeled, airflow outlets defined by channels between walls, 12, and comb teeth, 6); and a comb (plurality of comb teeth, 6), wherein the comb comprises: an outer row of teeth (top row of comb teeth, 6), wherein each tooth in the outer row of teeth has an elongated side (side that extends the length of the comb tooth) and a narrow side (side the extends the width of the tooth), and the teeth of the outer row of teeth are positioned in a row so that the elongated sides of the teeth in the first set of teeth face outward from the styling attachment (since the outer row is at a top of the attachment, the elongated side is exposed to the outside, and therefore is facing an outside); an inner row of teeth, wherein each tooth of the inner row of teeth is smaller than each tooth of the outer row of teeth (comb teeth located in the third row from top); and a middle row of teeth positioned between the outer row and the inner row (comb teeth located in the second row from top), wherein each tooth in the middle row of teeth is smaller than the teeth of the first row and larger than the teeth of the second row (best shown in Figures 3-8, 13-16), each tooth in the middle row of teeth has an elongated side (side that extends along the length of the tooth) and a narrow side (side that extends along the width of the tooth), and the teeth in the middle row of teeth are positioned in a row so that the narrow sides of the teeth of the middle row of teeth face the outer row (since the middle row of teeth are located in a row below the outer row, their narrow side, i.e. their width, is facing the outer row).  Refer additionally to Figures 3-16.
Regarding claim 2, Shin discloses the styling attachment of claim 1, wherein each tooth in the inner row of teeth has an elongated side (side that extends along the length of the tooth) and a narrow side (side that extends along the width of the tooth), and the narrow sides of the teeth in the inner row of teeth face the middle row (since the third row of teeth are located in a row below the middle row, their narrow side, i.e. their width, is facing the middle row).
Regarding claim 3, Shin discloses the styling attachment of claim 1, wherein the inner row of teeth is configured to be pivotable inwardly along an adjustment pin (60).
Regarding claim 21, Shin discloses the styling attachment of claim 1, wherein the comb further comprises a second outer row of teeth (best shown in Figure 5, the row of teeth located at a lowermost portion of the comb); and a second middle row of teeth (best shown in Figure 5, the row of teeth located immediately above the lowermost row of teeth), wherein the inner row of teeth is positioned between the middle rows of teeth, and the middle rows of teeth are positioned between the outer rows of teeth (best shown in Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bouquet in view of Critchlow (GB2230184).
Regarding claims 5-8, Bouquet discloses the styling attachment of claim 1, as applied above.  Bouquet does not explicitly disclose that the teeth of the outer row are hollow with an interior chamber that is capable of being fluidly connected to an air passageway in an air concentrator, and having one or more ports, facing outwardly, inwardly, or both inwardly and outwardly, through which air may be expelled, however Figure 5 appears to show a port in the outer row of teeth.  Providing a styling attachment having a row of comb teeth with a plurality of ports for expelling air, positioned about the comb tooth is extremely well-known as evidenced by Critchlow.  Critchlow discloses a similar attachment (13) for a hot air hairstyling apparatus.  Critchlow’s attachment has a plurality of different sized comb teeth (12).  Critchlow’s apparatus provides ports for airflow to exit the hairstyling apparatus either in a base of the attachment, disposed between comb teeth, as shown in Figure 4, or alternatively as a hollow comb tooth, as shown in Figure 5.  The hollow comb tooth of Figure 5 has a plurality of ports, situated about every direction of the comb tooth, such that when the comb is in use, some of the ports will face inwardly and some will face outwardly.  Refer additionally to Figures 1-7.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Bouquet’s first row of comb teeth such that each tooth is hollow and includes one or more ports facing outwardly, inwardly, or both inwardly and outwardly, as taught by .    

Claims 10-13, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO2017078191) in view of Renault (FR2980084).
Regarding claim 10, Shin discloses a hair styling device, comprising a housing, wherein the housing comprises14Attorney Docket No. 150826.00101 a motor (not labeled but is the motor that powers fan, 9; best shown as the square in Figures 4-5, 7-8); a fan (9); a heating element (10); and an air concentrator (not labeled, hollow interior formed by walls of hair styling apparatus); and a styling attachment (3) that is attached to an end of the air concentrator, wherein the styling attachment comprises: an air diffuser (not labeled, airflow outlets defined by channels between walls, 12, and comb teeth, 6); and a comb (plurality of comb teeth, 6), wherein the comb comprises: an outer row of teeth (top row of teeth, 6); an inner row of teeth that are each smaller than the teeth of the first set of teeth (third row from top, of teeth, 6; best shown in Figure 4); and a middle row of teeth positioned between the outer row and the inner row (second row from top, of teeth, 6), wherein each tooth in the middle row of teeth is smaller than the teeth of the first row and larger than the teeth of the second row (best shown in Figures 3-8, 13-16).  Refer additionally to Figures 3-16.  Shin does not disclose that each tooth in the first set of teeth has an elongated side and a narrow side, rather Shin provides cylindrically shaped comb teeth, however comb teeth having a narrow side and an elongated side are well-known in the art.  Shin also does not explicitly disclose that the styling attachment is removably attached to the 
Renault discloses a similar attachment for a hairstyling device (1), having a row of teeth (11), where each tooth comprises a narrow side (side of tooth visible in Figure 4), and an elongate side (side of tooth opposite the narrow side, best shown in Figure 2).  Renault’s elongated side are facing outward from the attachment, as best shown in Figure 2.  Refer additionally to Figures 1-10.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shin’s comb teeth such that each comb tooth has an elongate side and a narrow side, as taught by Renault, as a matter of design choices, since such a modification would have involved a mere change in shape and a change in shape is generally recognized as being within the level of ordinary skill.     
Regarding claims 11-12, the combination of Shin and Renault disclose the hairstyling device of claim 10, as applied above.  Per the modification addressed in claim 10, each 
Regarding claim 13, the combination of Shin and Renault disclose the hair styling device of claim 10, as applied above.  Shin further discloses that the comb teeth can be pivoted inwardly along an adjustment pin (60, additionally refer to Page 4 of the translation which states that the comb may include a fixing part which allows the comb to rotate in increments of 15 degrees).
Regarding claim 15, the combination of Shin and Renault disclose the hair styling device of claim 10, as applied above.  The combination does not thus far disclose a set of hollow teeth having an interior chamber that is fluidly connected to an air passageway in the air concentrator, and each of which includes one or more ports through which air may be expelled when the motor and the fan are operating.  Renault discloses a row of hollow teeth (11), each having one or more ports (13) through which air may be expelled.  Therefore, it would have been obvious to one of ordinary skill in the art before 
Regarding claim 22, the combination of Shin and Renault discloses the hair styling device of claim 10.  Shin further discloses wherein the comb further comprises a second outer row of teeth (refer to Figure 5, the lowermost row of teeth, 6); and a second middle row of teeth (refer to Figure 5, the row of teeth positioned immediately above the lowermost row of teeth), wherein the inner row of teeth is positioned between the middle rows of teeth, and the middle rows of teeth are positioned between the outer rows of teeth (best shown in Figure 5).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shin and Renault as applied to claim 13 above, and further in view of Mandica (FR3010284).
Regarding claim 14, the combination of Shin and Renault disclose the hair styling device of claim 13, as applied above.  The combination provides the inner row being pivotable inwardly, but is silent on the means by which the pivoting is actuated.  Using a lever to pivot a comb is extremely well-known in the art, as demonstrated by Mandica.  Mandica discloses a heating hair styling device (1) having a first and second row of comb teeth (41, 41’).  The first and second rows of comb teeth are pivotable under the .  
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shin and Renault as applied to claim 10 above, and further in view of Seng et al. (US2012/0055501).
Regarding claims 16-17, the combination of Shin and Renault discloses the hair styling device of claim 10, as applied above.  The combination further discloses a controller in the housing (7, Shin) that can control the operation of the fan and the heat transfer means (refer to Shin, Page 4).  The combination does not explicitly disclose that the controller is configured to receive signals from at least one of a temperature sensor and a proximity sensor in the attachment and to automatically shut-off at least one of the heating element and the motor upon receiving a temperature signal indicating that the temperature has exceeded a threshold; however, over-temperature shut-off controls are extremely well-known in applications of hair care apparatuses as demonstrated by Seng.  Seng discloses a similar hairstyling apparatus (300) having an attachment (400).  Seng discloses a temperature control system that comprises a sensor (440, 442) that may be housed in either the hairstyling device, in the attachment, or in both the .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shin, Renault, and Seng as applied to claim 16 above, and further in view of De Benedictis et al. (US2013/0068245).
Regarding claim 18, the combination of Shin, Renault, and Seng disclose the hairstyling device of claim 16, as applied above.  The combination does not explicitly disclose a proximity sensor, however proximity sensors are well-known in the art as a type of sensor that is used to activate or deactivate a device, as evidenced by De Benedictis.  De Benedictis discloses a heated hair styling device (10) having a proximity sensor (optical sensor, refer to Paragraph [0049]) which can detect the presence of an object such as hair, and if the hair is present is an undesired location, the motor is shut off (since the motor cannot start while the optical sensor detects a presence of an 
Regarding claim 19, the combination of Shin, Renault, and Seng disclose the hairstyling device of claim 16, wherein the controller is configured to receive signals from the temperature sensor and in response to receiving signals indicating that the temperature sensor has sensed a temperature that is above a threshold, automatically shut off the heating element.  The combination does explicitly disclose a proximity sensor, however proximity sensors are well-known in the art as a type of sensor that is used to activate or deactivate a device, as evidenced by De Benedictis.  De Benedictis discloses a heated hair styling device (10) having a proximity sensor (optical sensor, refer to Paragraph [0049]) which can detect the presence of an object such as hair, and if the hair is present is an undesired location, the motor is shut off (since the motor cannot start while the optical sensor detects a presence of an object).  Refer additionally to Figures 1-5.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin, Renault, and Seng such that the attachment comprises a proximity sensor, as taught by De Benedictis such that the controller receives a signal from the proximity .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leung (US2003/0052115) in view of Kennedy et al. (US8490633).
Regarding claim 20, Leung discloses a hair styling device (1), comprising: a housing (200), wherein the housing comprises: a motor (121): a fan (117); a heating element (216); an air concentrator (300); and a controller (115); and a styling attachment at an end of the air concentrator, wherein the styling attachment comprises: an air diffuser (307); a comb (308); and17Attorney Docket No. 150826.00101 a temperature sensor (206), wherein the controller is configured to receive signals from the temperature sensor (refer to Paragraph [0032]), in response to receiving signals indicating that the temperature sensor has sensed a temperature that is above a threshold, automatically shut off at least one of the heating element and the motor (refer to Paragraph [0032]).  Refer additionally to Figures 1-6.  Leung does not disclose that the styling portion is removably attached to the hair styling device, however it is extremely well-known to provide a diffusing comb being removably attached to a hair styling device, as demonstrated by Kennedy.  Kennedy discloses a similar heated air hair styling device (10) comprising a comb (80) that is removably attached (refer to Figure 8) to the hair styling device in order to allow a user to change out attachments to create different sized curls (refer to Column 2, lines 19-22).  Refer additionally to Figures 1-5.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leung’s . 
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.
Argument #1:
Bouquet does not use the word “diffuser” or the French word “diffuseur”.  Diffusers work by intentionally slowing and dispersing heat release from the dryer.  The Examiner incorrectly identifies feature 51 as a diffuser element and a comb but 51 refers to arches for protecting the fixed and movable blades.
Response #1:
The Examiner does not define the diffuser as 51, rather, the Examiner defines the diffuser as the “air outlet orifices…formed on the front part of the housing 2, on either side of arches 51”; thus the diffuser is the plurality of air outlets positioned on either side of arches 51, and not the arches themselves.  Since the diffuser is formed from a plurality of outlets, the airflow from a hairdryer will be slowed, due to friction along the plurality of walls that form the outlets.  Additionally, the bulk of the material that forms the walls of the plurality of outlets forming the diffuser will be warmed by the heated air flowing past, thereby dispersing/absorbing some heat of the airflow.  Thus, the plurality of outlets on either side of 51 are acting as a diffuser by Applicant’s definition.  There is not a standard structure or shape of attachment that defines a diffuser, see attached list of references cited that describe diffusers having various shapes and means for 
Argument #2:
Bouquet does not disclose an inner row of teeth and a middle row of teeth.  Examiner incorrectly identifies feature 11 as an inner row of teeth, and feature 10 as a middle row of teeth.  Bouquet specifically distinguishes blades from teeth as being used to clamp and straighten hair, not teeth of a comb as shown in Applicant’s Figure 6.  Even if the blades (10, 11) can perform the same function as teeth in a comb, the prior art must disclose the claimed structure, not merely a structure that performs the same function.
Response #2:
Applicant’s figure 6 is not required to be present in the prior art.  Prior art is only required to disclose the language of the claim.  Regardless of the specific term, i.e. tooth, or blade, being used to describe a structure of an invention, a “tooth” under broadest reasonable interpretation is defined as “a projecting part on a tool or instrument” by Oxford Languages/Google.  Therefore, any portion of the hairstyling instrument or tool that projects therefrom, such as Bouquet’s blades and teeth are reasonably defined as a tooth, regardless of whether or not Bouquet refers to the structure as a tooth or a blade.  Thus, the prior art does disclose the claimed structure.  The claim does not require that the inner row, middle row, and outer rows are spaced apart longitudinally or spaced apart in a transverse direction, etc.  If Applicant requires 
Argument #3:
Bouquet does not teach that the elongated side of the teeth face “outward” from the styling attachment, rather the elongated sides are facing inward toward the other blades.
Response #3:
No frame of reference has been provided in the claim language to define a direction that is “outward”.  Additionally, the claim does not require any relationship between the elongated sides of the individual teeth, therefore the argument “the elongated sides face inward toward the other blades” is not a limitation that is required by the claim, meaning the elongated faces of the blades may face other blades and still face outward of the styling device, see annotated Figure 4 below.

    PNG
    media_image2.png
    578
    459
    media_image2.png
    Greyscale




Argument #4:
The translation of Shin is incomprehensible at times and is not clear enough to understand and should not be used to reject Applicant’s claims.
Response #4:
A human translation of the Shin reference is provided with this office action.  No change in the Examiner’s interpretation of the reference has been made as a result of the human translation.  Thus, the reference is clear enough to use to make a rejection.
Argument #5:
Shin does not disclose a diffuser as diffusers work by intentionally slowing and dispersing heat release from the dryer.
Response #5:
Shin’s device has the same application as that of a diffuser, the outlet of Shin’s diffuser attachment is shown to be larger than the outlet of the blow drier in Figure 4, thereby diffusing the air from the blow drier.  Shin discloses that the “multiple combs configured in said comb unit may be configured in such a way…[that] the up and down spacing or the left and right spacing is gradually getting denser in the bottom part from the top part” (refer to Paragraphs [10, 49] of the human translation), thus, Shin is providing a variation in spacing between teeth, thereby providing a diffusing effect between said teeth.  Shin further discloses that the comb teeth “can rotate” and be fixed at a predetermined angle (refer to Paragraph [61] of the human translation), which is similar to applicant’s means for providing a diffusing effect, thus, the closer the teeth are to the attachment, more air will be prevented from exiting the diffuser, thereby providing a diffusing effect.  

Argument #6:
Shin does not disclose that each tooth in the outer row has an elongated side and a narrow side. On Page 6, the Examiner asserts that this feature is disclosed in Shin, but on page 9, the Examiner contradicts this statement and admits that Shin does not disclose this feature.
Response #6:
In the rejection of Page 9, the Examiner is taking a different interpretation of the claim language which is fully reasonable with such broad terminology.
Argument #7: 
Bouquet does not disclose an outer row of teeth.
Response #7:
See Response #2 above.
Argument #8:
Figure 5 does not indicate feature 51.
Response #8:
See below for annotated Figure 5 to illustrate the tallest tooth which is feature 51.

    PNG
    media_image3.png
    607
    601
    media_image3.png
    Greyscale

Argument #9:
The Examiner has not provided sufficient reasoning for why Bouquet and Chritchlow would be combined.
Response #9:
Bouquet and Chritchlow are from the same field of endeavor, i.e. hairstyling apparatuses, and therefore it would be obvious to one of ordinary skill to combine the two references.
Argument #10:
Leung and Kennedy do not disclose all of the features of claim 20.  Specifically, the proximity sensor in claim 20 is not present in either of the references and the Examiner makes no reference to why the modification of either reference with a proximity sensor would be obvious.
Response #10:

It is conventional for language which states “at least one” of a list of components to mean only one of said list and not all components of the list.  For example, see paragraph [0086] of Albisetti (US2016/0166042), “At least one of the body and the engaging part, preferably the body…”; Paragraph [0005] of Sze (US2015/0230578) which states “At least one of the first and second leg portions…may be adapted to assume a zig-zag configuration” wherein only one of the first and second legs is shown to have a zig-zag configuration in Figures 1, 3, 5, 7 and not both of the first and second legs; Paragraph [0047] of Sayers et al. (US2015/0216280) which states “At least one of, preferably both of, the first and second coupling members…”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhao (US2012/0324755).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799